      Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
GUERDA OCCILIEN,

                                   Plaintiff,                            Index No. 1:19-cv-7634

                 v.

RELATED PARTNERS, INC., ARTEMIO
JIMENEZ, HUDSON YARDS CONSTRUCTION,
LLC, KATHERINE BLOCK, HUDSON YARDS
CONSTRUCTION II, LLC, HUDSON YARDS
CONSTRUCTION HOLDINGS II, LLC, RUSSELL
TOBIN & ASSOCIATES,

                                    Defendants.
---------------------------------------------------------------------x

RELATED PARTNERS, INC., HUDSON YARDS
CONSTRUCTION, LLC, HUDSON YARDS
CONSTRUCTION II, LLC, HUDSON YARDS
CONSTRUCTION HOLDINGS II, LLC,

                                   Third-Party Plaintiffs,

                 v.

RUSSELL TOBIN & ASSOCIATES,

                                    Third-Party Defendant.
---------------------------------------------------------------------x


                         DEFENDANT/THIRD-PARTY DEFENDANT’S
                        MEMORANDUM OF LAW IN SUPPORT OF ITS
                                 MOTION TO DISMISS


                                                     HOFFMANN & ASSOCIATES
                                                     Attorneys for Defendant/Third-Party Defendant
                                                     Russell Tobin & Associates
                                                     450 Seventh Avenue, Suite 1400
                                                     New York, New York 10123
                                                     Tel (212) 679-0400
                                                     Fax (212) 679-1080
      Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 2 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
GUERDA OCCILIEN,

                                   Plaintiff,                            Index No. 1:19-cv-7634

                 v.                                                      DEFENDANT/THIRD-PARTY
                                                                         DEFENDANT’S
RELATED PARTNERS, INC., ARTEMIO                                          MEMORANDUM OF LAW
JIMENEZ, HUDSON YARDS CONSTRUCTION,                                      IN SUPPORT OF ITS
LLC, KATHERINE BLOCK, HUDSON YARDS                                       MOTION TO DISMISS
CONSTRUCTION II, LLC, HUDSON YARDS
CONSTRUCTION HOLDINGS II, LLC, RUSSELL
TOBIN & ASSOCIATES,

                                    Defendants.
---------------------------------------------------------------------x

RELATED PARTNERS, INC., HUDSON YARDS
CONSTRUCTION, LLC, HUDSON YARDS
CONSTRUCTION II, LLC, HUDSON YARDS
CONSTRUCTION HOLDINGS II, LLC,

                                   Third-Party Plaintiffs,

                 v.

RUSSELL TOBIN & ASSOCIATES,

                                    Third-Party Defendant.
---------------------------------------------------------------------x


                                   PRELIMINARY STATEMENT

          Defendant/Third-Party Defendant Russell Tobin & Associates (hereinafter “Russell

Tobin”) respectfully submits this memorandum of law in support of its motion to dismiss the

complaint herein made by Plaintiff Guerda Occilien and compel Plaintiff to arbitrate her

claims.
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 3 of 10




                                 SUMMARY OF ARGUMENT

        Russell Tobin & Associates is a domestic business corporation with a principal place

of business in Manhattan. Russell Tobin is in the business of providing staffing solutions to

clients across a variety of skillsets and industries.

        In or around August 15, 2016 Russell Tobin entered into a Master Employment

Agreement with Plaintiff, wherein Plaintiff was to provide services to Russell Tobin’s client,

Related Partners, Inc. (hereinafter “Related”). Russell Tobin then placed Plaintiff with

Related and Plaintiff commenced providing services to Related in or around August 2016.

        Pursuant to the Master Employment Agreement, Plaintiff was employed by Russell

Tobin at all times, and was never an employee of Related.

        The Master Employment Agreement further makes it clear that any disputes arising

out of Plaintiff’s employment with Russell Tobin or between Plaintiff and Related, would be

submitted to arbitration before the American Arbitration Association (hereinafter “AAA”) in

New York City pursuant to its labor arbitration rules.

        Russell Tobin contends that it was, at all relevant times, Plaintiff’s employer and that

any claims Plaintiff has in relation to her employment with Russell Tobin and/or any disputes

she may have with Related should be submitted to arbitration.             Defendant/Third-Party

Defendant Russell Tobin’s motion to dismiss therefore asks the Court to dismiss the

complaint filed by Plaintiff in this action and compel her to arbitrate her claims. If Plaintiff

claims the disputes are not arbitrable, under settled U.S. Supreme Court law, the arbitrator,

not the Court, must decide such questions due to the arbitration provision in the agreement

requiring the arbitrator to decide his or her jurisdiction and whether the matter is arbitrable.




                                               2
      Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 4 of 10




       Accordingly, Defendant/Third-Party Defendant Russell Tobin & Associates

respectfully request the Court to dismiss Plaintiff’s complaint in this action and compel her to

arbitrate her claims.

                                  STATEMENT OF FACTS

       On or around August 14, 2019 Plaintiff filed an employment discrimination

complaint with this Court against Defendants Related Partners, Inc., Artemio Jiminez,

Hudson Yards Construction, LLC, Katherine Block, Hudson Yards Construction II LLC,

Hudson Yards Construction II Holdings, LLC (hereinafter, the “Related Defendants”)

alleging that, as her employers, they discriminated against her based upon her race, color and

sex and further that they retaliated against her based upon her complaints. See Docket No. 2.

On January 23, 2020 Russell Tobin & Associates was added as a defendant. See Docket No.

21.

       Plaintiff’s complaint failed to mention that she was not, in fact, an employee of any of

the Related Defendants and never has been. Rather, she was an employee of Russell Tobin

throughout the relevant period.

       In or around August 2015 Russell Tobin entered into a Temporary Worker

Agreement with Related. Pursuant to the Temporary Worker Agreement, Russell Tobin was

to place qualified individuals as temporary workers with Related and/or its affiliates. See

Hoffmann Aff. ¶ 6, Exh. A.

       On or around August 15, 2016 Russell Tobin entered into a Master Employment

Agreement with Plaintiff Occilien (executed by Plaintiff on August 25, 2016). See Hoffmann

Aff. ¶ 7, Exh. B. Under the terms of the Master Employment Agreement, Russell Tobin hired

Plaintiff to provide services to Russell Tobin’s client, identified in the Master Employment




                                             3
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 5 of 10




Agreement as Related. The Master Employment Agreement states that “at all times during

the term hereof Employee shall be and remain an employee of Russell Tobin and not an

employee of the Client.” See Hoffmann Aff. ¶ 8, Exh. B, ¶ 7.

       Russell Tobin thereafter placed Plaintiff with Related and Plaintiff commenced

providing services to Related in or around August 2016. See Hoffmann Aff. ¶ 9. At all times

Russell Tobin was responsible for the payment of Plaintiff’s wages and compensated

Plaintiff for the services she provided to Related, and at all times Russell Tobin retained

control and authority over the terms and conditions of Plaintiff’s employment. See Hoffmann

Aff. ¶ 10-11. Therefore, at all relevant times, Russell Tobin was Plaintiff’s employer and the

Related Defendants were simply clients of Russell Tobin for whom Plaintiff provided

services on behalf of Russell Tobin.

       Plaintiff’s complaint further fails to mention that she had agreed to arbitrate any

dispute arising between Plaintiff and Russell Tobin or between Plaintiff and Related

concerning Plaintiff’s employment, including any claims based upon discrimination.

               “13. Arbitration. Except as noted herein, Russell Tobin and Employee agree
       and consent that any dispute arising between them or between Employee and Client
       concerning Employee’s employment with Russell Tobin as well as any claim by
       Employee for unpaid wages or other compensation as well as any claim by Employee
       of employment discrimination or improper treatment in connection with such
       employment shall be submitted to arbitration before the American Arbitration
       Association in New York City pursuant to its labor arbitration rules and before a
       single Arbitrator. Russell Tobin and Employee’s agreement to arbitration shall
       include, without limiting the generality of the foregoing, any claims based upon the
       Fair Labor Standards Act, Title VII of the Civil Rights Act of 1866, 1964, and 1991,
       the Age Discrimination in Employment Act, the Americans With Disability Act of
       1990, the Family and Medical Leave Act, the Employee Retirement Income Security
       Act of 1974, New York Labor Law, New York State and City Human Rights Law or
       any other additional, related or comparable federal, state or local statute, regulation or
       ordinance or otherwise (“Covered Claims”). Any decision rendered by an Arbitrator
       hereunder shall be final and binding on the parties…”

       See Hoffmann Aff. ¶ 12, Exh. B ¶ 13.



                                              4
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 6 of 10




       The arbitration clause in the Master Employment Agreement makes it clear that any

claims made by Plaintiff arising out of her employment with Russell Tobin and/or any

disputes between her and Related, needs to be filed for arbitration with the American

Arbitration Association (hereinafter “AAA”) pursuant to its rules and procedures.


                                           POINT I

                            THE COURT SHOULD DISMISS
                          THE COMPLAINT IN ITS ENTIRETY
                            AND COMPEL ARBITRATION


       It is undisputed that Plaintiff signed the Master Employment Agreement with Russell

Tobin, which contained an arbitration clause. See Hoffmann Aff. ¶ 12, Exh. B ¶ 13. The U.S.

Supreme Court in Epic Sys. Corp. v. Lewis, 138 S. CT. 1612 (2018) reiterated the strong

public policy in favor of arbitration:

               “Not only did Congress require courts to respect and enforce agreements to
       arbitrate, it also specifically directed them to respect and enforce the parties’ chosen
       arbitration procedures.”

       Id. at p. 12.

       In Daly v. Citigroup Inc., No. 16-cv-9183 (RJS) (S.D.N.Y. February 6, 2018)

(Decision and Order), affirmed No. 18-665 (2d Cir. September 19, 2019), the Court held:

               “Under the Federal Arbitration Act, arbitration agreements “shall be valid,
       irrevocable, and enforceable, save upon such grounds as exist at law or in equity for
       the revocation of any contract.” 9 U.S.C. § 2. “A district court has no discretion
       regarding the arbitrability of a dispute when the parties have agreed in writing to
       arbitration.” Leadertex, Inc. v. Organton Dyeing & Finishing Corp., 67 F.3d 20, 25
       (2d Cir. 1995) (citing 9 U.S.C. §§ 3, 4). Federal Policy favors arbitration “as an
       alternative means of dispute resolution.” Hartford Accident & Indemnity Co. v. Swiss
       Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2011). Indeed, the Second
       Circuit has stated that “it is difficult to overstate the strong federal policy in favor of
       arbitration, and it is a policy we ‘have often and emphatically applied.’” Arciniaga v.
       Gen. Motors Corp., 460 F. 3d 231, 234 (2d Cir. 2006) (quoting Leadertex, 67 F.3d at
       25). Accordingly, “where… the existence of an arbitration agreement is disputed,



                                              5
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 7 of 10




       doubts as to whether a claim falls within the scope of that agreement should be
       resolved in favor of arbitrability.” ACE Capital Re Overseas Ltd. V. Cent. United
       Life Ins. Co., F.3d 24, 29 (2d Cir. 2002); see also Collins & Aikman Prods. Co. v.
       Bldg. Sys. Inc., 58 F.3d 16, 19 (2d Cir. 1995) (“’[F]ederal policy requires us to
       construe arbitration clauses as broadly as possible.” … We will compel arbitration
       ‘unless it may be said with positive assurance that the arbitration clause is not
       susceptible of an interpretation that covers the asserted dispute.’” (quoting David L.
       Threlkeld & Co. v. Metallgesellschaft Ltd. (London), 923 F.2d 245, 250 (2d Cir.
       1991))).”

       Id. at p. 4-5.

       In Yorke v. TSE Group LLC., No. 18-cv-5268 (JMF) (S.D.N.Y. July 17, 2019)

(Decision and Order), the Court further held:

                "The threshold question facing any court considering a motion to compel
       arbitration" - and the only question here - is "whether the parties have indeed agreed
       to arbitrate." Schnabel v. Trilegiant Corp., 697 F.3d 110, 118-19 (2d Cir. 2012). In
       deciding this issue - which is governed in this case by New York contract
       law, see id. at 119; Marcus v. Collins, No. 16-CV-4221 (GBD) (BCM), 2016 U.S.
       Dist. LEXIS 183519, 2016 WL 8201629, at *8 (S.D.N.Y. Dec. 30, 2016) - "courts
       apply a standard similar to that applicable for a motion for summary judgment,"
       deciding whether there is an issue of fact as to the making of the agreement based on
       "all relevant, admissible evidence submitted by the parties and contained in pleadings,
       depositions, answers to interrogatories, and admissions on file, together with . . .
       affidavits." Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016) (internal
       quotation marks omitted). Under this standard, "[t]he party moving to compel
       arbitration 'must make a prima facie initial showing that an agreement to arbitrate
       existed before the burden shifts to the party opposing arbitration to put the making of
       that agreement in issue.'" Begonja v. Vornado Realty Tr., 159 F. Supp. 3d 402, 409
       (S.D.N.Y. 2016) (quoting Hines v. Overstock.com, Inc., 380 F. App'x 22, 24 (2d Cir.
       2010) (summary order)). "The moving party need not show initially that the
       agreement would be enforceable, merely that one existed." Id. (internal quotation
       marks omitted).”

       Id. at p. 1-2.

       Applying the standards enunciated by the Courts above, Russell Tobin need only to

make a prima facie showing that Plaintiff agreed to arbitrate her claims – namely by

submitting a signed agreement containing an arbitration clause. The arbitration provision in

the Master Employment Agreement between Plaintiff and Russell Tobin clearly encompasses




                                            6
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 8 of 10




all claims dealing with employment discrimination or improper treatment in connection with

such employment and thus this action should be dismissed in its entirety and Plaintiff should

be compelled to file her claims in the AAA arbitral forum.

        As the Supreme Court has explained, parties may agree to arbitrate not just the

“merits” of a contractual dispute, but also the “arbitrability” of such a dispute. That is,

parties to a contract may agree to arbitrate not only whether one party is liable to the other,

but also whether they agreed to arbitrate in the first place. First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 942 (1995). It has been held that parties may include a “delegation

provision” in their contract that clearly assigns arbitrability questions to an arbitrator. Such

delegation provision is sufficient to prove that the parties agreed to arbitrate arbitrability. See

Lowry v. JPMorgan Chase Bank, N.A. 522 F. App’x 281, 283 (6th Cir. 2013); Rent-A-Center,

West, Inc. v. Jackson, 561 U.S. 63, 68-70 (2010).

        A provision such as in the instant case directing an arbitrator to resolve disputes

pursuant to the AAA Rules furnishes such clear and unmistakable evidence. The Master

Employment Agreement signed by Plaintiff on August 22, 2016 contains an arbitration

clause that states:

                “… Russell Tobin and Employee agree and consent that any dispute arising
        between them or between Employee and Client concerning Employee’s employment
        with Russell Tobin as well as any claim by Employee for unpaid wages or other
        compensation as well as any claim by Employee of employment discrimination or
        improper treatment in connection with such employment shall be submitted to
        arbitration before the American Arbitration Association in New York City pursuant to
        its labor arbitration rules and before a single Arbitrator.”

        See Hoffmann Aff. ¶ 12, Exh. B ¶ 13

        The AAA’s Employment Arbitration Rules and Mediation Procedures specifically

provide in Rule 6 that the arbitrator decides questions of arbitrability:




                                              7
     Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 9 of 10




       a. The arbitrator shall have the power to rule on his or her own jurisdiction,
          including any objections with respect to the existence, scope or validity of the
          arbitration agreement.
              …
       c. A party must object to the jurisdiction of the arbitrator or to the arbitrability of a
          claim or counterclaim no later than the filing of the answering statement to the
          claim or counterclaim that give rise to the objection.”

       See Hoffmann Aff. ¶ 13, Exh. C, Rule 6.

       Therefore, if Plaintiff claims that the arbitration clause is not valid, it is up to the

arbitrator, rather than the Court, to decide whether her claims are subject to arbitration. The

incorporation of the delegation provision (such as the arbitration clause contained in the

Master Employment Agreement signed by Plaintiff) “serves as clear and unmistakable

evidence of the parties’ intent to delegate such issues to an arbitrator.” Contec Corp. v.

Remote Solution Co., 398 F.3d 205, 208 (2d Cir. 2005).

       Accordingly, Defendant/Third-Party Defendant Russell Tobin’s motion seeking

dismissal of Plaintiff’s complaint should be granted in its entirety and Plaintiff Occilien

should be compelled to arbitrate her claims under the Master Employment Agreement.


                                          CONCLUSION

       For the reasons set forth herein, this Court should respectfully grant Defendant/Third-

Party Defendant’s Motion to Dismiss and/or compel arbitration and provide such other and

further relief as it deems appropriate.


Dated: New York, New York
       April 24, 2020




                                             8
Case 1:19-cv-07634-KPF Document 48 Filed 04/24/20 Page 10 of 10




                                   Respectfully submitted,

                                   HOFFMANN & ASSOCIATES

                               By: /s/ Andrew Hoffmann
                                    Andrew S. Hoffmann, Esq.
                               Attorneys for Defendant/Third-Party
                               Defendant Russell Tobin & Associates
                               450 Seventh Avenue, Suite 1400
                               New York, New York 10123
                               Tel (212) 679-0400
                               Fax (212) 679-1080
                               Andrew.Hoffmann@HoffmannLegal.com




                               9
